17 So.3d 342 (2009)
Michael Bernard HORN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-329.
District Court of Appeal of Florida, Fifth District.
September 11, 2009.
James S. Purdy, Public Defender, and Robert E. Wildridge, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Michael Horn appeals his conviction for animal cruelty.[1] He correctly contends that it was error for the trial court to instruct the jury on the definition of "cruelty, torture, or torment." The definition of these terms was unnecessary for a determination of Horn's animal cruelty charge. However, no objection was made to these instructions at trial. Jury instructions are subject to the contemporaneous objection rule, and, absent an objection at trial, can be raised on appeal only if fundamental error occurred. State v. Weaver, 957 So.2d 586, 588 (Fla.2007). We conclude that no fundamental error occurred in this case, particularly given that the *343 jury was properly instructed on the elements of the charged offense.
AFFIRMED.
LAWSON, EVANDER and COHEN, JJ., concur.
NOTES
[1]  § 828.12(2), Fla. Stat. (2007).